





[dskx_ex10z2001.jpg] [dskx_ex10z2001.jpg]




EXHIBIT 10.2




December 16, 2015




STRICTLY CONFIDENTIAL

Abner Silva

Chief Operating Officer

DS Healthcare Group, Inc.

1601 Green Road

Pompano Beach FL 33064




Dear Mr. Silva:




This letter agreement (this “Agreement”) constitutes the agreement between DS
Healthcare Group, Inc. (the “Company”) and Rodman & Renshaw, a unit of H.C.
Wainwright & Co., LLC (“Rodman”), a broker-dealer registered with the US
Securities and Exchange Commission that is a member of the Financial Industry
Regulatory Authority, Inc. (“FINRA”), that Rodman shall serve as the agent,
advisor or underwriter in any offering (each, an “Offering”) of securities of
the Company (“Securities”) during the Term (as defined below) of this Agreement.
 Notwithstanding anything herein to the contrary, Rodman shall be the exclusive
agent, advisor or underwriter with respect to the participation in any Offering
with the investors set forth on Schedule A attached hereto (“Exclusive
Investors”).  The terms of each Offering and the Securities issued in connection
therewith shall be mutually agreed upon by the Company and Rodman and nothing
herein implies that Rodman would have the power or authority to bind the Company
and nothing herein implies that the Company shall have an obligation to issue
any Securities.  It is understood that Rodman’s assistance in an Offering will
be subject to the satisfactory completion of such investigation and inquiry into
the affairs of the Company as Rodman deems appropriate under the circumstances
and to the receipt of all internal approvals of Rodman in connection with the
transaction.  The Company expressly acknowledges and agrees that Rodman’s
involvement in an Offering is strictly on a reasonable best efforts basis and
that the consummation of an Offering will be subject to, among other things,
market conditions.  The execution of this Agreement does not constitute a
commitment by Rodman to purchase the Securities and does not ensure a successful
Offering of the Securities or the success of Rodman with respect to securing any
other financing on behalf of the Company.  Rodman may retain other brokers,
dealers, agents or underwriters on its behalf in connection with an Offering.




A.

Compensation; Reimbursement.  At the closing of each Offering (each, a
“Closing”), the Company shall compensate Rodman as follows:




1.

Cash Fee.  The Company shall pay to Rodman a cash fee, or as to an underwritten
Offering an underwriter discount, equal to 8% of the aggregate gross proceeds
raised in each Offering from Exclusive Investors and investors whom Rodman had
contacted during the Term, or introduced, directly or indirectly, to the Company
during Term, provided, however, Rodman shall pay 30% of any such cash fee
received from the Company under the aforementioned provision to Barrington
Research Associates  Additionally, Rodman shall receive a cash fee payable
within 48 hours of (but only in the event of) the receipt by the Company of any
proceeds from the exercise of any warrants or options sold in each Offering.














430 Park Avenue | New York, New York 10022 | 212.356.0500

Security services provided by H.C. Wainwright & Co., LLC | Member: FINRA/SIPC







--------------------------------------------------------------------------------







2.

Expense Allowance.  Out of the proceeds of each Closing, the Company also agrees
to pay Rodman a non-accountable expense allowance of $50,000 (provided, however,
that such reimbursement amount in no way limits or impairs the indemnification
and contribution provisions of this Agreement).  




3.

Tail Fee.  Rodman shall be entitled to compensation under clauses (1) and (2)
hereunder, calculated in the manner set forth therein, with respect to any
public or private offering or other financing or capital-raising transaction of
any kind (“Tail Financing”) to the extent that such financing or capital is
provided to the Company by any Exclusive Investors, if such Tail Financing is
consummated at any time within the 6-month period following the expiration or
termination of this Agreement.  Following termination, Rodman shall provide a
list of investors subject to payment hereunder.




4.

Right of First Refusal.  If within the 6-month period following consummation of
each Offering, the Company or any of its subsidiaries decides to raise funds by
means of a public offering or a private placement of equity securities using an
underwriter or placement agent, Rodman (or any affiliate designated by Rodman)
shall have the right to act as joint bookrunner or joint placement agent for
such financing.  If Rodman or one of its affiliates decides to accept any such
engagement, the agreement governing such engagement will contain, among other
things, provisions for customary fees for transactions of similar size and
nature and the provisions of this Agreement, including indemnification, which
are appropriate to such a transaction.  Additionally, in the event Rodman elects
to participate, Rodman shall receive at least 40% of the economics proportionate
to its participation in the offering, in the aggregate, paid to the agents,
underwriters or placement agents in such transactions.




B.

Term and Termination of Engagement; Exclusivity.  The term of Rodman’s exclusive
engagement will begin on the date hereof and end 15 days after the date hereof
(the “Term”).  Notwithstanding anything to the contrary contained herein, the
Company agrees that the provisions relating to the payment of fees,
reimbursement of expenses, indemnification and contribution, confidentiality,
conflicts, independent contractor and waiver of the right to trial by jury will
survive any termination of this Agreement.  During Rodman’s engagement
hereunder: (i) the Company will not, and will not permit its representatives to,
other than in coordination with Rodman, contact or solicit any Exclusive
Investors and (ii) the Company will not pursue any financing transaction which
would be in lieu of an Offering with any Exclusive Investors.




C.

Information; Reliance.  The Company shall furnish, or cause to be furnished, to
Rodman all information requested by Rodman for the purpose of rendering services
hereunder (all such information being the “Information”).  In addition, the
Company agrees to make available to Rodman upon request from time to time the
officers, directors, accountants, counsel and other advisors of the Company. The
Company recognizes and confirms that Rodman (a) will use and rely on the
Information, including any documents provided to investors in each Offering (the
“Offering Documents” which shall include any Purchase Agreements (as defined
below)), and on information available from generally recognized public sources
in performing the services contemplated by this Agreement without having
independently verified the same; (b) does not assume responsibility for the
accuracy or completeness of the Offering Documents or the Information and such
other information; and (c) will not make an appraisal of any of the assets or
liabilities of the Company.  Upon reasonable request, the Company will meet with
Rodman or its representatives to discuss all information relevant for disclosure
in the Offering Documents and will cooperate in any investigation undertaken by
Rodman thereof, including any document included or incorporated by reference
therein.  At each Offering, at the request of Rodman, the Company shall deliver
such legal letters, comfort letters and officer’s certificates, all in form and
substance satisfactory to Rodman and its counsel as is customary for such
Offering.  Rodman shall be a third party beneficiary of any representations,
warranties, covenants and closing conditions made by the Company in any Offering
Documents, including representations, warranties, covenants and closing
conditions made to any investor in an Offering.





2







--------------------------------------------------------------------------------










D.

Related Agreements.  At each Offering, the Company shall enter into the
following additional agreements:




1.

Underwritten Offering.  If an Offering is an underwritten Offering, the Company
and Rodman shall enter into a customary underwriting agreement in form and
substance satisfactory to Rodman and its counsel.




2.

Best Efforts Offering.  If an Offering is on a best efforts basis, the sale of
Securities to the investors in the Offering will be evidenced by a purchase
agreement (“Purchase Agreement”) between the Company and such investors in a
form reasonably satisfactory to the Company and Rodman.  Prior to the signing of
any Purchase Agreement, officers of the Company with responsibility for
financial affairs will be available to answer inquiries from prospective
investors.




3.

Escrow and Settlement.  In respect of each Offering, the Company and Rodman
shall enter into an escrow agreement with a third party escrow agent, which may
also be Rodman’s clearing agent, pursuant to which Rodman’s compensation and
expenses shall be paid from the gross proceeds of the Securities sold.  If the
Offering is settled in whole or in part via delivery versus payment (“DVP”),
Rodman shall arrange for its clearing agent to provide the funds to facilitate
such settlement. The Company shall bear the cost of the escrow agent and shall
reimburse Rodman for the actual out of pocket cost of such clearing agent
settlement and financing, if any.




4.

FINRA Amendments.  Notwithstanding anything herein to the contrary, in the event
that Rodman determines that any of the terms provided for hereunder shall not
comply with a FINRA rule, including but not limited to FINRA Rule 5110, then the
Company shall agree to amend this Agreement (or include such revisions in the
final underwriting) in writing upon the request of Rodman to comply with any
such rules; provided that any such amendments shall not provide for terms that
are less favorable to the Company.




E.

Confidentiality.  In the event of the consummation or public announcement of any
Offering, Rodman shall have the right to disclose its participation in such
Offering, including, without limitation, the Offering at its cost of “tombstone”
advertisements in financial and other newspapers and journals.




F.

Indemnity.




1.

In connection with the Company’s engagement of Rodman as Offering agent, the
Company hereby agrees to indemnify and hold harmless Rodman and its affiliates,
and the respective controlling persons, directors, officers, members,
shareholders, agents and employees of any of the foregoing (collectively the
“Indemnified Persons”), from and against any and all claims, actions, suits,
proceedings (including those of shareholders), damages, liabilities and expenses
incurred by any of them (including the reasonable fees and expenses of counsel),
as incurred, (collectively a “Claim”), that are (A) related to or arise out of
(i) any actions taken or omitted to be taken (including any untrue statements
made or any statements omitted to be made) by the Company, or (ii) any actions
taken or omitted to be taken by any Indemnified Person in connection with the
Company’s engagement of Rodman, or (B) otherwise relate to or arise out of
Rodman’s activities on the Company’s behalf under Rodman’s engagement, and the
Company shall reimburse any Indemnified Person for all expenses (including the
reasonable fees and expenses of counsel) as incurred by such Indemnified Person
in connection with investigating, preparing or defending any such claim, action,
suit or proceeding, whether or not in connection with pending or threatened
litigation in which any Indemnified Person is a party.  The Company will not,
however, be responsible for any Claim that is finally judicially determined to
have resulted from the gross negligence or willful misconduct of any person
seeking





3







--------------------------------------------------------------------------------







indemnification for such Claim.  The Company further agrees that no Indemnified
Person shall have any liability to the Company for or in connection with the
Company’s engagement of Rodman except for any Claim incurred by the Company as a
result of such Indemnified Person’s gross negligence or willful misconduct.




2.

The Company further agrees that it will not, without the prior written consent
of Rodman, settle, compromise or consent to the entry of any judgment in any
pending or threatened Claim in respect of which indemnification may be sought
hereunder (whether or not any Indemnified Person is an actual or potential party
to such Claim), unless such settlement, compromise or consent includes an
unconditional, irrevocable release of each Indemnified Person from any and all
liability arising out of such Claim.




3.

Promptly upon receipt by an Indemnified Person of notice of any complaint or the
assertion or institution of any Claim with respect to which indemnification is
being sought hereunder, such Indemnified Person shall notify the Company in
writing of such complaint or of such assertion or institution but failure to so
notify the Company shall not relieve the Company from any obligation it may have
hereunder, except and only to the extent such failure results in the forfeiture
by the Company of substantial rights and defenses.  If the Company so elects or
is requested by such Indemnified Person, the Company will assume the defense of
such Claim, including the employment of counsel reasonably satisfactory to such
Indemnified Person and the payment of the fees and expenses of such counsel. In
the event, however, that legal counsel to such Indemnified Person reasonably
determines that having common counsel would present such counsel with a conflict
of interest or if the defendant in, or target of, any such Claim, includes an
Indemnified Person and the Company, and legal counsel to such Indemnified Person
reasonably concludes that there may be legal defenses available to it or other
Indemnified Persons different from or in addition to those available to the
Company, then such Indemnified Person may employ its own separate counsel to
represent or defend him, her or it in any such Claim and the Company shall pay
the reasonable fees and expenses of such counsel.  Notwithstanding anything
herein to the contrary, if the Company fails timely or diligently to defend,
contest, or otherwise protect against any Claim, the relevant Indemnified Party
shall have the right, but not the obligation, to defend, contest, compromise,
settle, assert crossclaims, or counterclaims or otherwise protect against the
same, and shall be fully indemnified by the Company therefor, including without
limitation, for the reasonable fees and expenses of its counsel and all amounts
paid as a result of such Claim or the compromise or settlement thereof.  In
addition, with respect to any Claim in which the Company assumes the defense,
the Indemnified Person shall have the right to participate in such Claim and to
retain his, her or its own counsel therefor at his, her or its own expense.




4.

The Company agrees that if any indemnity sought by an Indemnified Person
hereunder is held by a court to be unavailable for any reason then (whether or
not Rodman is the Indemnified Person), the Company and Rodman shall contribute
to the Claim for which such indemnity is held unavailable in such proportion as
is appropriate to reflect the relative benefits to the Company, on the one hand,
and Rodman on the other, in connection with Rodman’s engagement referred to
above, subject to the limitation that in no event shall the amount of Rodman’s
contribution to such Claim exceed the amount of fees actually received by Rodman
from the Company pursuant to Rodman’s engagement.  The Company hereby agrees
that the relative benefits to the Company, on the one hand, and Rodman on the
other, with respect to Rodman’s engagement shall be deemed to be in the same
proportion as (a) the total value paid or proposed to be paid or received by the
Company pursuant to the applicable Offering (whether or not consummated) for
which Rodman is engaged to render services bears to (b) the fee paid or proposed
to be paid to Rodman in connection with such engagement.








4







--------------------------------------------------------------------------------







5.

The Company’s indemnity, reimbursement and contribution obligations under this
Agreement (a) shall be in addition to, and shall in no way limit or otherwise
adversely affect any rights that any Indemnified Party may have at law or at
equity and (b) shall be effective whether or not the Company is at fault in any
way.




G.

Limitation of Engagement to the Company.  The Company acknowledges that Rodman
has been retained only by the Company, that Rodman is providing services
hereunder as an independent contractor (and not in any fiduciary or agency
capacity) and that the Company’s engagement of Rodman is not deemed to be on
behalf of, and is not intended to confer rights upon, any shareholder, owner or
partner of the Company or any other person not a party hereto as against Rodman
or any of its affiliates, or any of its or their respective officers, directors,
controlling persons (within the meaning of Section 15 of the Securities Act or
Section 20 of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)), employees or agents.  Unless otherwise expressly agreed in writing by
Rodman, no one other than the Company is authorized to rely upon this Agreement
or any other statements or conduct of Rodman, and no one other than the Company
is intended to be a beneficiary of this Agreement.  The Company acknowledges
that any recommendation or advice, written or oral, given by Rodman to the
Company in connection with Rodman’s engagement is intended solely for the
benefit and use of the Company’s management and directors in considering a
possible Offering, and any such recommendation or advice is not on behalf of,
and shall not confer any rights or remedies upon, any other person or be used or
relied upon for any other purpose.  Rodman shall not have the authority to make
any commitment binding on the Company.  The Company, in its sole discretion,
shall have the right to reject any investor introduced to it by Rodman.




H.

Limitation of Rodman’s Liability to the Company.  Rodman and the Company further
agree that neither Rodman nor any of its affiliates or any of its their
respective officers, directors, controlling persons (within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act), employees
or agents shall have any liability to the Company, its security holders or
creditors, or any person asserting claims on behalf of or in the right of the
Company (whether direct or indirect, in contract, tort, for an act of negligence
or otherwise) for any losses, fees, damages, liabilities, costs, expenses or
equitable relief arising out of or relating to this Agreement or the services
rendered hereunder, except for losses, fees, damages, liabilities, costs or
expenses that arise out of or are based on any action of or failure to act by
Rodman and that are finally judicially determined to have resulted solely from
the gross negligence or willful misconduct of Rodman.




I.

Governing Law.  This Agreement shall be governed by and construed in accordance
with the laws of the State of New York applicable to agreements made and to be
fully performed therein.  Any disputes that arise under this Agreement, even
after the termination of this Agreement, will be heard only in the state or
federal courts located in the City of New York, State of New York.  The parties
hereto expressly agree to submit themselves to the jurisdiction of the foregoing
courts in the City of New York, State of New York. The parties hereto expressly
waive any rights they may have to contest the jurisdiction, venue or authority
of any court sitting in the City and State of New York.  In the event Rodman or
any Indemnified Person is successful in  any action, or suit against the
Company, arising out of or relating to this Agreement,  the final judgment or
award  entered shall be entitled to have and recover from the Company the costs
and expenses incurred in connection therewith, including its reasonable
attorneys’ fees.  Any rights to trial by jury with respect to any such action,
proceeding or suit are hereby waived by Rodman and the Company.  




J.

Notices.  All notices hereunder will be in writing and sent by certified mail,
hand delivery, overnight delivery or fax, if sent to Rodman, at the address set
forth on the first page hereof, e-mail: notices@rodm.com, Attention: Head of
Investment Banking, and if sent to the Company, to the address set forth on the
first page hereof, fax number __________________ Attention: Chief Executive
Officer.  Notices sent by certified mail shall be deemed received five days
thereafter, notices sent by hand delivery or overnight delivery shall be deemed
received on the date of the relevant written record of receipt, and notices
delivered by fax shall be deemed received as of the date and time printed
thereon by the fax machine.





5







--------------------------------------------------------------------------------







K.

Conflicts.  The Company acknowledges that Rodman and its affiliates may have and
may continue to have investment banking and other relationships with parties
other than the Company pursuant to which Rodman may acquire information of
interest to the Company. Rodman shall have no obligation to disclose such
information to the Company or to use such information in connection with any
contemplated transaction.




L.

Anti-Money Laundering.  To help the United States government fight the funding
of terrorism and money laundering, the federal laws of the United States
requires all financial institutions to obtain, verify and record information
that identifies each person with whom they do business. This means we must ask
you for certain identifying information, including a government-issued
identification number (e.g., a U.S. taxpayer identification number) and such
other information or documents that we consider appropriate to verify your
identity, such as certified articles of incorporation, a government-issued
business license, a partnership agreement or a trust instrument.




M.

Miscellaneous.  The Company represents and warrants that it has all requisite
power and authority to enter into and carry out the terms and provisions of this
Agreement and the execution, delivery and performance of this Agreement does not
breach or conflict with any agreement, document or instrument to which it is a
party or bound.   This Agreement shall not be modified or amended except in
writing signed by Rodman and the Company.  This Agreement shall be binding upon
and inure to the benefit of both Rodman and the Company and their respective
assigns, successors, and legal representatives.  This Agreement constitutes the
entire agreement of Rodman and the Company with respect to this Offering and
supersedes any prior agreements with respect to the subject matter hereof.  If
any provision of this Agreement is determined to be invalid or unenforceable in
any respect, such determination will not affect such provision in any other
respect, and the remainder of the Agreement shall remain in full force and
effect.  This Agreement may be executed in counterparts (including facsimile
counterparts), each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.




*********************





6







--------------------------------------------------------------------------------










In acknowledgment that the foregoing correctly sets forth the understanding
reached by Rodman and the Company, please sign in the space provided below,
whereupon this letter shall constitute a binding Agreement as of the date
indicated above.




 

Very truly yours,

 

 

 

 

RODMAN & RENSHAW, A UNIT OF

 

H.C. WAINWRIGHT & CO., LLC

 

 

 

 

 

 

 

By

 

 

 

Name: Mark Viklund

 

 

Title: Chief Executive Officer




Accepted and Agreed:




DS HEALTHCARE GROUP, INC.







By

 

 

    

Name: Abner Silva

 

 

Title: Chief Operating Officer

 





7







--------------------------------------------------------------------------------







SCHEDULE A




The following investors and their affiliates shall be included in Schedule A:




1.

Cranshire/Intracostal Capital

2.

Empery Asset Management

3.

Hudson Bay Capital

4.

Sabby Capital

5.

Heights Capital

6.

LH Financial

7.

Kingsbrook Partners

8.

Velocity

9.

Anson Capital

10.

Tenor Capital








8





